BEAUCHAMP, Judge.
The appeal is from an order of the District Judge of the 97th Judicial District, Clay County, refusing to allow appellant bond. There was an alternative plea that he be remanded to the insane asylum at Big Spring, Texas, where he had been remanded following a jury verdict in Howard County, in a criminal prosecution, which found him to be insane.
The statement of facts does not reveal the character of the charge against relator in the district court of Clay County, other than that it was for felony theft. It does show that he was brought to Clay County by virtue of a bench warrant issued by the district judge of that count. An affidavit of insanity was filed and that issue alone was determined by a jury which returned its verdict finding that relator was sane on February 12th, 1947, the date it is alleged he committed the offense for which he was being held. They further found that he was of sound mind on the date of the trial for insanity.
We concur with the expressed opinion of the state’s attorney that the only question before this court for consideration is whether or not the judge of the district court of Clay County erred in refusing to fix bail in some amount in Cause No. 4091, pending against relator in said court. We further agree with the state’s attorney that felony theft is a bailable offense and relator was entitled to have bail fixed in some amount. We pass upon this question and none other. The questions of the legality of the procedure in Howard County, committing him to the insane asylum, and of the act of the court in granting a bench warrant for him are not before us for consideration and we express no opinion regarding them.
The judgment of the trial court is reversed and the appellant is ordered released from the custody of the sheriff of Clay County upon the execution of good and sufficient bond in the sum of One Thousand Dollars.